IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HOMER HUDSON,1                         §
                                           §   No. 229, 2021
        Respondent Below,                  §
        Appellant,                         §
                                           §
        v.                                 §   Court Below–Family Court
                                           §   of the State of Delaware
    DASIA LARSON,                          §
                                           §   File No. CN20-01794
        Petitioner Below,                  §   Petition No. 20-25038
        Appellee.                          §
                                           §

                              Submitted: August 10, 2021
                               Decided: August 31, 2021

                                         ORDER

       On July 20, 2021, Homer Hudson filed an appeal from the Family Court’s

June 22, 2021 interim custody order. On July 22, 2021, the Senior Court Clerk

issued a notice, sent by certified mail, to Hudson to show cause why his appeal

should not be dismissed for his failure to comply with Rule 42 when taking an appeal

from an apparent interlocutory order. Hudson received the notice to show cause, as

evidenced by the return receipt filed with the Court on July 29, 2021. A timely

response to the notice to show cause was due on or before August 9, 2021.2 To date,




1
 The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
2
 Because the tenth day fell on a Sunday—August 8, 2021—Hudson had until the end of the next
business day to file a response to the notice to show cause. Del. Supr. Ct. R. 11(a).
Hudson has not responded to the notice to show cause. Dismissal of the appeal is

therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.


                                    BY THE COURT:


                                    /s/ James T. Vaughn, Jr.
                                    Justice




                                       2